DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Allowable Subject Matter
Claims 1-4, 6, 23-25, 29-34, and 41-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 23, and 31, while all worded somewhat differently, are all drawn to a method of repairing one or more leaks/cracks in a coke oven floor by applying a high temperature-resistant material over one or more leaks/cracks so as to at least partially reduce airflow through the leak/crack, wherein the high-temperature resistant material is a blanket or paper, and wherein the high-temperature resistant material has a perimeter that is peripheral to (i.e. arranged around so as to surround) the at least one leak/crack when applied to the floor of the coke oven.
Note: Examiner has interpreted the terms “blanket” and “paper” to refer to prefabricated sheet-like elements. It is Examiner’s position that, in the context of the present Application, it would be NOT be reasonable to interpret the terms “blanket” and “paper” as referring to a non-prefabricated element, i.e. an element which did not take a form which could be fairly described as a “blanket” or “paper” prior to being applied to over the leaks/cracks in the coke oven. 
The closest prior art of record is Reinke et al. (US 5,705,037). As detailed in the 103 rejection of claim 1 set forth in the Final Rejection mailed 8/23/2021, Reinke teaches or at least suggests a method of 
	It is known in the art to repair cracks or leaks in coke oven floors by apply high-temperature resistant substances to patch such leaks/cracks. For example, Suzuki et al. (JP 2010-229239) teach a method of repairing a coke oven floor by applying a high temperature resistant substance to damaged portions thereof. However, there is no prior art of record which teaches or fairly suggests repairing a leak/crack in a coke oven floor by applying a high temperature resistant material thereto, wherein the high-temperature resistant material is a blanket or paper, and wherein the high-temperature resistant material has a perimeter that is peripheral to (i.e. arranged around so as to surround) the at least one leak/crack when applied to the floor of the coke oven.
	It is also known in the art to use high temperature resistant blankets to fill leaks/cracks in coke ovens. For example, West et al. (US 2014/0262726), hereafter referred to as West, teaches using refractory material blankets and other materials to fill joints in coke ovens so as to prevent leaks (paragraph [0033]). However, West teaches providing such refractory blankets so as to fill leaks (i.e. joints). West does not teach or suggest applying such blankets over cracks/leaks in a manner such that the blankets have a perimeter that is peripheral to (i.e. arranged around so as to surround) said cracks or leaks. There is no teaching, suggestion or motivation in the prior art which would lead one of ordinary skill in the art to arrange the blankets of West in such a manner.
	In view of the above, independent claims 1, 23, and 31, and their dependents, are novel and non-obvious over the prior art of record.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
West et al. (US 9,193,915) is the granted patent corresponding to the West PG Pub cited in the reasons for allowance above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772